Citation Nr: 0939031	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-36 920	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
rating for neurogenic bladder.  

2.  Entitlement to restoration of a 100 percent disability 
rating for neurogenic bowel.  

3.  Entitlement to restoration of a 100 percent disability 
rating for L2-3 herniated nucleus pulposus, status post 
discectomy.  

4.  Entitlement to restoration of a 60 percent disability 
rating for C6-7 herniated nucleus pulposus, status post 
discectomy, with left brachial plexus injury.  

5.  Entitlement to restoration of special monthly 
compensation (SMC) for loss of use of both feet, loss of 
bowel and bladder control, regular aid and attendance, and 
additional aid and attendance under 38 U.S.C. § 1114.  

6.  Entitlement to restoration of special home adaptation 
grant and assistance in the purchase of an automobile and 
adaptive equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
February 1990 to February 1999.

2.  On September 9, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his/her 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


